NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office action is in response to the communication filed 11-18-21.
Claims 1, 2, 4, 5, 54, 56-58, 60, 62-64, 71, 73, 75, 87, 109, 187, 196-254 are pending in the instant application.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 54, 56-58, 60, 62-64, 71, 73, 75, 87, 109, 187, 196-210, 214-254, directed to inventions or species non-elected without traverse.  Accordingly, claims 54, 56-58, 60, 62-64, 71, 73, 75, 87, 109, 187, 196-210, 214-233, 237-254 have been cancelled.

Allowable Subject Matter
Claims 1, 2, 4, 5, 211-213, 234-236 are allowed.

Conclusion
Certain papers related to this application may be submitted to Art Unit 1635 (formerly 1674) by facsimile transmission.  The faxing of such papers must conform with the notices published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 C.F.R. ' 1.6(d)).  The official fax telephone number for the Group is 571-273-8300.  NOTE: If Applicant does submit a paper by fax, the original signed copy should be retained by applicant or applicant's representative.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jane Zara whose telephone number is (571) 272-0765.  The examiner’s office hours are generally Monday-Friday, 10:30am - 7pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ram Shukla, can be reached on (571)-272-0735.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (703) 308-0196.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Jane Zara
1-15-22
/JANE J ZARA/Primary Examiner, Art Unit 1635